                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DR. GAVIN CLARKSON, an individual,

               Plaintiff,

v.                                                                 Civ. No. 18-870 KRS/GBW

BOARD OF REGENTS OF NEW MEXICO
STATE UNIVERSITY, et al.,

               Defendants.


                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order granting Defendants’ Motion

for Summary Judgment, (Doc. 74), and Federal Rule of Civil Procedure 58, the Court enters this

Final Judgment in favor of Defendants on all of Plaintiff’s claims, which are dismissed with

prejudice.




                                             __________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by Consent
